Order filed January 16, 2014




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                               NO. 14-13-00984-CV
                                  ____________

                           JUNG JU CHANGE, Appellant

                                       V.

                      H-MART HOUSTON, INC., Appellee


               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1035736

                                   ORDER

      Appellant’s brief was due January 6, 2014. No brief or motion for extension
of time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before
February 18, 2014, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                     PER CURIAM